Citation Nr: 0026006	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an intramedullary 
mass at C-5 with severe neck pain, claimed as secondary to 
service-connected cervical spondylosis.

2.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 because of treatment for a 
service-connected condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1983 to April 
1992.

The instant matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
secondary service connection and a temporary total evaluation 
for convalescence following treatment for an intramedullary 
mass at C-5 with severe neck pain.


FINDINGS OF FACT

1.  A June 1999 private medical statement suggests that the 
veteran's tumor was present during his military service.

2.  The claim for service connection for an intramedullary 
mass at C-5 with severe neck pain is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
intramedullary mass at C-5 with severe neck pain is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Insofar as the recently submitted June 1999 private medical 
statement suggests that the veteran's tumor was present 
during military service, the Board finds that a well grounded 
claim for service connection has been presented.  See Epps 
and Caluza, supra.

In light of the Board's finding that the veteran's claim is 
well-grounded, his claim seeking entitlement to service 
connection for an intramedullary mass at C-5 with severe neck 
pain is to be determined following a merits adjudication by 
the RO.


ORDER

The claim of entitlement to service connection for an 
intramedullary mass at C-5 with severe neck pain is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
intramedullary mass at C-5 with severe neck pain is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Review of the record indicates that private medical evidence 
may exist which is pertinent to the claim on appeal.  
Specifically, the Board notes that the veteran presented to a 
private neurosurgeon in Miami, Florida and subsequently 
underwent a tumor resection and C1 through C3 laminectomy on 
April 23, 1998 at Jackson Memorial Hospital.  The Board finds 
that medical records pertaining to this surgery, to include 
tissue samples and any other pathological material, should be 
obtained for an adequate determination of this matter.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his intramedullary mass at 
C-5, and to furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, in particular any treatment 
and hospitalization records, including 
slides, tissue blocks or other pathologic 
material, developed by his private 
neurosurgeon and/or Jackson Memorial 
Hospital in April 1998, should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claims for service connection 
for residuals of an intramedullary mass 
at C-5  claimed as secondary to service-
connected cervical spondylosis and a 
temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 following 
treatment for the intramedullary mass.

3.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 


 


- 6 -


